317 F.2d 171
William C. BUTLER, Appellant,v.UNITED STATES of America, Appellee.
No. 17351.
United States Court of Appeals District of Columbia Circuit.
Argued March 13, 1963.
Decided April 11, 1963.
Petition for Rehearing Denied May 13, 1963.

Mr. Lewis Carroll, Washington, D. C., with whom Mr. Bernard A. Foster, Jr., Washington, D. C., (both appointed by this court) was on the brief for appellant.
Mr. Max Frescoln, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty. and Frank Q. Nebeker, Asst. U. S. Atty., were on the brief, for appellee.
Before BAZELON, Chief Judge, and WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
After a trial by jury, appellant was convicted of housebreaking and larceny, and sentenced to serve concurrent sentences of three years and four months to ten years imprisonment.


2
On appeal he challenges the sufficiency of the evidence. Our review of the record indicates that there was sufficient evidence on each of the elements of the crimes charged to warrant a jury to find guilt beyond a reasonable doubt.


3
Appellant also challenges the trial court's instructions to the jury and sentencing procedure. These points were not raised below, and the alleged errors do not warrant invocation of Rule 52(b), Fed.R.Crim.P.


4
With respect to other matters raised by appellant, we find no errors affecting substantial rights. His conviction must therefore be


5
Affirmed.